 

Exhibit 10.5

 



MS Loan No.: 18-54256

 

MEZZANINE A GUARANTY OF RECOURSE OBLIGATIONS

 

This MEZZANINE A GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed
as of May 1, 2019, by HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“OP Guarantor”), and hOSPITALITY INVESTORS TRUST,
INC., a Maryland corporation (“Parent Guarantor”), each having an office at c/o
Hospitality Investors Trust, Inc., 3950 University Drive, Fairfax, Virginia
22030 (each of the foregoing, a “Guarantor”, and collectively, “Guarantors”),
for the benefit of MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company, having an address at 1585 Broadway, 25th Floor, New
York, New York 10036 (together with its successors and/or assigns, “MS”),
CITIGROUP GLOBAL MARKETS REALTY CORP., a New York corporation, having an address
at 388 Greenwich Street, 6th Floor, New York, New York 10013 (together with its
successors and/or assigns, “Citi”), DEUTSCHE BANK AG, NEW YORK BRANCH, a branch
of Deutsche Bank AG, a German bank authorized by the New York Department of
Financial Services, having an address at 60 Wall Street, 10th Floor, New York,
New York 10005 (together with its successors and/or assigns, “DB”), GOLDMAN
SACHS MORTGAGE COMPANY, a New York limited partnership, having an address at 200
West Street, New York, New York 10282 (together with its successors and/or
assigns, “GS”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and/or assigns, “JPM” and together with MS, Citi, DB and GS and each
of their respective successors and/or assigns, collectively, “Lender”).

 

WITNESSETH:

 

A.       Pursuant to (i) that certain Mezzanine A Promissory Note A-1, dated of
even date herewith, executed by HIT PORTFOLIO I MEZZ, LP, a Delaware limited
partnership, having an address at c/o Hospitality Investors Trust, Inc., 3950
University Drive, Fairfax, Virginia 22030 (together with its permitted
successors and assigns, “Borrower”), and payable to the order of MS in the
original principal amount of $20,000,000 (as the same may hereafter be amended,
supplemented, restated, split into multiple notes, increased, extended or
consolidated from time to time, “Note A-1”), (ii) that certain Mezzanine A
Promissory Note A-2, dated of even date herewith, executed by Borrower and
payable to the order of Citi in the original principal amount of $20,000,000 (as
the same may hereafter be amended, supplemented, restated, split into multiple
notes, increased, extended or consolidated from time to time, “Note A-2”), (iii)
that certain Mezzanine A Promissory Note A-3, dated of even date herewith,
executed by Borrower and payable to the order of DB in the original principal
amount of $20,000,000 (as the same may hereafter be amended, supplemented,
restated, split into multiple notes, increased, extended or consolidated from
time to time, “Note A-3”), (iv) that certain Mezzanine A Promissory Note A-4,
dated of even date herewith, executed by Borrower and payable to the order of GS
in the original principal amount of $20,000,000 (as the same may hereafter be
amended, supplemented, restated, split into multiple notes, increased, extended
or consolidated from time to time, “Note A-4”), and (v) that certain Mezzanine A
Promissory Note A-5, dated of even date herewith, executed by Borrower and
payable to the order of JPM in the original principal amount of $20,000,000 (as
the same may hereafter be amended, supplemented, restated, split into multiple
notes, increased, extended or consolidated from time to time, “Note A-5”, and
together with Note A-1, Note A-2, Note A-3 and Note A-4, collectively, the
“Note”), Borrower has become indebted, and may from time to time be further
indebted, to Lender with respect to a loan (the “Loan”) which is made pursuant
to that certain Mezzanine A Loan Agreement, dated of even date herewith, among
Borrower, HIT Portfolio I TRS Holdco, LLC, HIT 2PK TRS Mezz, LLC and Lender (as
the same may be amended, modified, supplemented, replaced or otherwise modified
from time to time, the “Loan Agreement”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Loan Agreement.

 

 

 

 

B.       Pursuant to (i) that certain Promissory Note A-1, dated of even date
herewith, executed by THE ENTITIES ON SCHEDULE 1 ATTACHED HERETO, each having an
address at c/o Hospitality Investors Trust, Inc., 3950 University Drive,
Fairfax, Virginia 22030 (together with its permitted successors and assigns,
“Owner”), and payable to the order of Morgan Stanley Bank, N.A. in the original
principal amount of $174,000,000 (as the same may hereafter be amended,
supplemented, restated, split into multiple notes, increased, extended or
consolidated from time to time, “Mortgage Note A-1”), (ii) that certain
Promissory Note A-2, dated of even date herewith, executed by Owner and payable
to the order of Citi Real Estate Funding Inc. in the original principal amount
of $174,000,000 (as the same may hereafter be amended, supplemented, restated,
split into multiple notes, increased, extended or consolidated from time to
time, “Mortgage Note A-2”), (iii) that certain Promissory Note A-3, dated of
even date herewith, executed by Owner and payable to the order of DB in the
original principal amount of $174,000,000 (as the same may hereafter be amended,
supplemented, restated, split into multiple notes, increased, extended or
consolidated from time to time, “Mortgage Note A-3”), (iv) that certain
Promissory Note A-4, dated of even date herewith, executed by Owner and payable
to the order of GS in the original principal amount of $174,000,000 (as the same
may hereafter be amended, supplemented, restated, split into multiple notes,
increased, extended or consolidated from time to time, “Mortgage Note A-4”), and
(v) that certain Promissory Note A-5, dated of even date herewith, executed by
Owner and payable to the order of JPM in the original principal amount of
$174,000,000 (as the same may hereafter be amended, supplemented, restated,
split into multiple notes, increased, extended or consolidated from time to
time, “Mortgage Note A-5”, and together with Note A-1, Note A-2, Note A-3 and
Note A-4, collectively, the “Mortgage Note”), Owner has become indebted, and may
from time to time be further indebted, to Lender with respect to a loan (the
“Mortgage Loan”) which is made pursuant to that certain Mezzanine A Loan
Agreement, dated of even date herewith, among Owner, the entities listed on
Schedule 2 attached hereto and Lender (as the same may be amended, modified,
supplemented, replaced or otherwise modified from time to time, the “Mortgage
Loan Agreement”).

 

C.       Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees the payment and performance
to Lender of the Guaranteed Obligations (as herein defined).

 

D.       Guarantor is the owner of direct or indirect interests in Borrower, and
each Guarantor will directly benefit from Lender’s making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 

 -2-Guaranty of Recourse Obligations

 

 

ARTICLE 1
NATURE AND SCOPE OF GUARANTY

 

Section 1.1       Guaranty of Obligation.

 

(a)       Subject to Section 1.10 hereof, each Guarantor hereby irrevocably and
unconditionally guarantees to Lender and its successors and assigns the payment
and performance of the Guaranteed Obligations (as defined below) as and when the
same shall be due and payable, whether by lapse of time, by acceleration of
maturity or otherwise. Each Guarantor hereby irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as a
primary obligor.

 

(b)       As used herein, the term “Guaranteed Obligations” means (i) Borrower’s
Recourse Liabilities and (ii) from and after the date that any Springing
Recourse Event occurs, payment of all of the Obligations, provided, however,
that Guarantor’s liability with respect to (A) the Springing Recourse Events set
forth in clauses (iii) through (viii) of such definition in Section 9.1 of the
Loan Agreement is subject to a maximum liability equal to the BK Cap (for
avoidance of doubt, the BK Cap applies to clauses (iii) through (viii)
collectively, such that the aggregate liability of Guarantor under such
clauses is the BK Cap) and (B) the Springing Recourse Events set forth in
clause (ix) of such definition shall not exceed the Allocated Loan Amount for
the Dallas Courtyard Property.

 

(c)       As used herein, the term “BK Cap” means the product of (i) the
outstanding principal amount of the Loan plus any interest accrued and unpaid on
the Loan multiplied, by (ii) 0.20, plus Lender’s actual out-of-pocket costs and
expenses (including attorneys’ fees).

 

(d)       Notwithstanding anything to the contrary in this Guaranty or in any of
the other Loan Documents, Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Obligations or to require that all collateral shall continue to secure all of
the Obligations owing to Lender in accordance with the Loan Documents.

 

Section 1.2       Nature of Guaranty. This Guaranty is an irrevocable, absolute,
continuing guaranty of payment and performance and not a guaranty of collection.
This Guaranty may not be revoked by any Guarantor and shall continue to be
effective with respect to any Guaranteed Obligations arising or created after
any attempted revocation by any Guarantor and after (if such Guarantor is a
natural person) such Guarantor’s death (in which event this Guaranty shall be
binding upon such Guarantor’s estate and such Guarantor’s legal representatives
and heirs). The fact that at any time or from time to time the Guaranteed
Obligations may be increased or reduced shall not release or discharge the
obligation of any Guarantor to Lender with respect to the Guaranteed
Obligations. This Guaranty may be enforced by Lender and any subsequent holder
of the Note and shall not be discharged by the assignment or negotiation of all
or part of the Note.

 

 -3-Guaranty of Recourse Obligations

 

 

Section 1.3       Guaranteed Obligations Not Reduced by Offset. The Guaranteed
Obligations and the liabilities and obligations of Guarantors to Lender
hereunder shall not be reduced, discharged or released because or by reason of
any existing or future offset, claim or defense of Borrower or any other party
against Lender or against payment of the Guaranteed Obligations, whether such
offset, claim or defense arises in connection with the Guaranteed Obligations
(or the transactions creating the Guaranteed Obligations) or otherwise.

 

Section 1.4       Payment By Guarantors. If all or any part of the Guaranteed
Obligations shall not be punctually paid when due, whether at demand, maturity,
acceleration or otherwise, Guarantors shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due on the Guaranteed Obligations to Lender at
Lender’s address as set forth herein. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand shall be deemed made,
given and received in accordance with the notice provisions hereof.

 

Section 1.5       No Duty To Pursue Others. It shall not be necessary for Lender
(and each Guarantor hereby waives any rights which such Guarantor may have to
require Lender), in order to enforce the obligations of Guarantors hereunder,
first to (i) institute suit or exhaust its remedies against Borrower or others
liable on the Loan or the Guaranteed Obligations or any other Person, including,
without limitation, any general partner of any of the foregoing which is a
partnership, (ii) enforce Lender’s rights against any collateral which shall
ever have been given to secure the Loan, (iii) enforce Lender’s rights against
any other guarantors of the Guaranteed Obligations, including, without
limitation, any general partner of any of the foregoing which is a partnership,
(iv) join Borrower or any others liable on the Guaranteed Obligations in any
action seeking to enforce this Guaranty, (v) exhaust any remedies available to
Lender against any collateral which shall ever have been given to secure the
Loan, or (vi) resort to any other means of obtaining payment of the Guaranteed
Obligations, including, to the extent California law is deemed to apply
notwithstanding the choice of law set forth herein, any of the foregoing which
may be available to Lender by virtue of California Civil Code Sections 2845,
2849, and 2850. Lender shall not be required to mitigate damages or take any
other action to reduce, collect or enforce the Guaranteed Obligations.

 

Section 1.6       Waivers. Each Guarantor acknowledges receipt of copies of the
Loan Documents and hereby waives notice of (i) any loans or advances made by
Lender to Borrower, (ii) acceptance of this Guaranty, (iii) any amendment or
extension of the Note, the Pledge Agreement, the Loan Agreement or any other
Loan Document, (iv) the execution and delivery by Borrower and Lender of any
other loan or credit agreement or of execution and delivery by Borrower of any
promissory note or other document arising under the Loan Documents or in
connection with any Individual Property, (v) the occurrence of (A) any breach by
Borrower of any of the terms or conditions of the Loan Agreement or any of the
other Loan Documents, or (B) an Event of Default, (vi) Lender’s transfer or
disposition of the Guaranteed Obligations, or any part thereof, (vii) the sale
or foreclosure (or the posting or advertising for the sale or foreclosure) of
any collateral for the Guaranteed Obligations, (viii) protest, proof of
non-payment or default by Borrower, or (ix) any other action at any time taken
or omitted by Lender and, generally, all demands and notices of every kind in
connection with this Guaranty, the Loan Documents, any documents or agreements
evidencing, securing or relating to any of the Guaranteed Obligations and/or the
obligations hereby guaranteed.

 

 -4-Guaranty of Recourse Obligations

 

 

Section 1.7       Payment of Expenses. In the event that any Guarantor shall
breach or fail to timely perform any provisions of this Guaranty, Guarantors
shall, immediately upon demand by Lender, pay Lender all reasonable
out-of-pocket costs and expenses (including court costs and reasonable
attorneys’ fees) incurred by Lender in the enforcement hereof or the
preservation of Lender’s rights hereunder. The covenant contained in this
Section shall survive the payment and performance of the Guaranteed Obligations.

 

Section 1.8      Effect of Bankruptcy. In the event that pursuant to any
insolvency, bankruptcy, reorganization, receivership or other debtor relief law
or any judgment, order or decision thereunder, Lender must rescind or restore
any payment or any part thereof received by Lender in satisfaction of the
Guaranteed Obligations, as set forth herein, any prior release or discharge from
the terms of this Guaranty given to Guarantors by Lender shall be without effect
and this Guaranty shall remain (or shall be reinstated to be) in full force and
effect. It is the intention of Borrower and Guarantors that Guarantors’
obligations hereunder shall not be discharged (other than as expressly set forth
herein) except by Guarantors’ performance of such obligations and then only to
the extent of such performance.

 

Section 1.9      Waiver and Postponement of Subrogation, Reimbursement and
Contribution. Notwithstanding anything to the contrary contained in this
Guaranty, each Guarantor hereby unconditionally and irrevocably agrees to
postpone the exercise of and, for so long as both any portion of the Debt shall
be outstanding and a Permitted Direct Assumption shall not have been consummated
in accordance with the Loan Agreement, does hereby irrevocably waive and defer
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating Guarantors’ rights
to the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
party liable to Lender for the payment of any or all of the Guaranteed
Obligations for any payment made by Guarantors under or in connection with this
Guaranty or otherwise; provided that, for clarity, such postponement and waiver
shall only be in effect for so long as any portion of the Debt shall be
outstanding (or shall have been reinstated).

 

Section 1.10     Limitations on Liability of Guarantors.

 

(a)       As used herein, a “Guarantor Affiliate” shall mean any Guarantor, and
any Person that either (or both) (a) is in Control of, is Controlled by or is
under common Control with (i) any Guarantor or (ii) any general partner or
managing member of, or other Person or Persons Controlling, any Guarantor (each
a “Clause (a) Person”), or (b) is either (1) a Person that owns directly or
indirectly thirty-five percent (35%) or more of the direct or indirect equity
interests in any Guarantor or any other Clause (a) Person, or (2) a Person with
respect to which either (or a combination) of the Guarantors directly or
indirectly owns thirty-five percent (35%) or more of the direct or indirect
equity interests in such Person, or (3) a Person with respect to which any
combination of Guarantors and Clause (a) Persons own, directly or indirectly,
thirty-five percent (35%) or more of the direct or indirect voting equity
interests in such Person, provided, however, that, notwithstanding the
foregoing, (I) no Person shall be deemed to be a Guarantor Affiliate to the
extent Controlled by a Controlling Mezzanine Lender (as defined below) in the
exercise of its Direct Control Remedies (as defined below) or (y) in connection
with or by virtue solely of any direct or indirect interest in Transferee
Borrower or Indirect Transferee and (II) in no event shall either Goldman Sachs
Mortgage Company or GS Commercial Real Estate LP be deemed a Guarantor
Affiliate. Subject to clause (II) in the foregoing proviso, and without limiting
the foregoing, if a direct or indirect interest in the Loan is held by a
Guarantor Affiliate, the related Lender will be deemed a Guarantor Affiliate
unless such Guarantor Affiliate is a Disabled Participant (as defined below) and
one or more other holders of substantial interests in the Loan that are not
Guarantor Affiliates control the administration of the Loan and the enforcement
of the rights and remedies of such Lender. A Guarantor Affiliate is a “Disabled
Participant” with respect to the Loan if it has no right to exercise any voting
or other control rights with respect to the Loan (other than the right to
approve amendments to the material economic terms of the Loan).

 

 -5-Guaranty of Recourse Obligations

 

 

(b)       Notwithstanding anything to the contrary herein or in the other Loan
Documents, in the event of:

 

(i)       any foreclosure upon an Event of Default by a Lender that is not a
Guarantor Affiliate of the direct ownership interests in Owner, the SPC Party,
the general partner of Owner or Borrower pledged as collateral for the Loan
pursuant to the Loan Documents, any transfer in lieu of foreclosure of the
equity pledged as collateral for the Loan to, on behalf of, or for the benefit
or account of a Lender that is not a Guarantor Affiliate (any such foreclosure
or transfer-in-lieu thereof, a “Mezzanine Divestment”), with the result that
neither of the Guarantors nor any other Guarantor Affiliate (excluding any Loan
Party who as a result of such Mezzanine Divestment is no longer Controlled by
either of the Guarantors or any other Guarantor Affiliate) shall have Control of
any one or more Owners (each such Owner, a “Divested Borrower”), or

 

(ii)       (A) any foreclosure (whether judicially or non-judicially by private
sale or trustee’s sale) of any Mortgage, (B) any transfer in lieu of foreclosure
to, on behalf of or for the benefit or account of Lender or (C) a receiver,
trustee, liquidator, conservator or other third-party appointed by, on behalf of
or for the benefit or account of Lender taking control of any Individual
Property (any such foreclosure, foreclosure sale, transfer in lieu of
foreclosure or appointment, a “Mortgage Divestment”), with the result, in any
such case, that neither of the Guarantors nor any other Guarantor Affiliate
shall have the power to direct the management of, any one or more of the
Properties thereby foreclosed, transferred or controlled (each such Property, a
“Divested Property”), then, in such cases, Guarantors shall not have any
liability under the Loan Documents for any Guaranteed Obligations arising from
any circumstance, condition, action or event with respect to any such Divested
Property or Divested Borrower first occurring after the date of the Mortgage
Divestment or Mezzanine Divestment, as applicable, and not caused by the acts of
either of the Guarantors or any other Guarantor Affiliate, or any Loan Party
(excluding any Loan Party who as a result of a Mezzanine Divestment is no longer
Controlled by either of the Guarantors or any other Guarantor Affiliate);
provided that Guarantors shall remain liable hereunder for any Guaranteed
Obligations to the extent arising from any action or event occurring with
respect to any such Divested Property or Divested Borrower prior to the date of
the Mortgage Divestment or Mezzanine Divestment, as applicable.

 

 -6-Guaranty of Recourse Obligations

 

 

(c)       In the event that either a Permitted Direct Assumption or Permitted
Indirect Assumption shall occur in accordance with Section 7.1 of the Loan
Agreement and Lender receives in connection therewith a replacement guaranty and
replacement environmental indemnity (collectively, the “Assumption Replacement
Guaranty”) in satisfaction of the condition in Section 7.1(a)(xiii) or Section
7.1(b)(xi) of the Loan Agreement, as applicable, Lender shall execute and
deliver a release of Guarantors from liability for any Guaranteed Obligations
arising from any circumstance, condition, action or event first occurring after
the effective date of such Assumption Replacement Guaranty (the “Assumption
Release Date”) to the extent the same is not caused by either of the Guarantors
or any Guarantor Affiliate (it being understood that circumstances, conditions,
actions or events caused by or on behalf of any Transferee Borrower or Indirect
Transferee shall be deemed to not have been caused by any Guarantor or any
Guarantor Affiliate); provided, however, that Guarantors shall remain liable
hereunder for any Guaranteed Obligations arising from any action or event
occurring prior to the Assumption Release Date.

 

(d)       In the event that an Event of Default shall exist with respect to the
Loan and the related Lender is not a Guarantor Affiliate and such related
Lender, pursuant to the exercise of remedies under the Loan Documents, (i)
exercises direct voting Control, by power of attorney or other exercise of
voting power with respect to the ownership interests of the applicable Owner,
SPC Party, any general partner of Owner or Borrower pledged to such Lender as
collateral for the Loan under the related Loan Documents, of such ownership
interests in the applicable Owner, SPC Party, any general partner of Owner or
Borrower so pledged as collateral for the Loan, or (ii) appoints a receiver,
trustee, liquidator, conservator or other third-party that is not a Guarantor
Affiliate to take control of the equity pledged as collateral for the Loan (the
“Direct Control Remedies”, and such Lender, or such receiver, trustee,
liquidator, conservator or other third party appointed by such Lender,
exercising such Direct Control Remedies, the “Controlling Mezzanine Lender”),
Guarantors shall not have liability hereunder for the actions that such
Controlling Mezzanine Lender, in the exercise of its Direct Control Remedies,
causes any Owner, any SPC Party, any general partner of Owner or Borrower to
take (“Mezzanine Lender Controlled Actions”) if such Mezzanine Lender Controlled
Actions are taken without consent of or collusion with, either of the Guarantors
or any Guarantor Affiliate.

 

(e)       Subject to the reinstatement of the Guarantors’ obligations hereunder
pursuant to Section 6.14 hereof, this Guaranty shall terminate and be of no
further force and effect upon the date of the payment in full of the Loan;
provided, however, that the Guaranteed Obligations shall survive such
termination with respect to any and all such Guaranteed Obligations accruing
prior to or arising out of or related to any circumstances, conditions, actions
or events occurring or arising prior to the date of such repayment and
satisfaction, even to the extent the applicable liability, loss, cost or expense
does not occur or the applicable circumstance, condition, action or event is not
discovered until after such date.

 

 -7-Guaranty of Recourse Obligations

 

 

ARTICLE 2
EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTORS’ OBLIGATIONS

 

Subject to Section 1.10 hereof, to the extent permitted by applicable law, each
Guarantor hereby consents and agrees to each of the following and agrees that
such Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected by any of the following and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) which such Guarantor might otherwise have as a
result of or in connection with any of the following:

 

Section 2.1       Modifications. Any renewal, extension, increase, modification,
alteration or rearrangement of all or any part of the Guaranteed Obligations,
the Note, the Pledge Agreement, the Loan Agreement, the other Loan Documents or
any other document, instrument, contract or understanding between Borrower and
Lender or any other parties pertaining to the Guaranteed Obligations or any
failure of Lender to notify Guarantors of any such action.

 

Section 2.2       Adjustment. Any adjustment, indulgence, forbearance or
compromise that might be granted or given by Lender to Borrower or any
Guarantor.

 

Section 2.3      Condition of Borrower or Guarantors. The insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation, disability,
dissolution or lack of power of Borrower, any Guarantor or any other Person at
any time liable for the payment of all or part of the Guaranteed Obligations; or
any dissolution of Borrower or any Guarantor or, subject to Section 1.10(b) and
(c) hereof, any sale, lease or transfer of any or all of the assets of Borrower
or any Guarantor or, subject to Section 1.10(b) and (c) hereof, any changes in
the direct or indirect shareholders, partners or members, as applicable, of
Borrower or any Guarantor; or any reorganization of Borrower or any Guarantor.

 

Section 2.4       Invalidity of Guaranteed Obligations. The invalidity,
illegality or unenforceability of all or any part of the Guaranteed Obligations
or any document or agreement executed in connection with the Guaranteed
Obligations for any reason whatsoever, including, without limitation, the fact
that (i) the Guaranteed Obligations or any part thereof exceeds the amount
permitted by law, (ii) the act of creating the Guaranteed Obligations or any
part thereof is ultra vires, (iii) the officers or representatives executing the
Note, the Pledge Agreement, the Loan Agreement or the other Loan Documents or
otherwise creating the Guaranteed Obligations acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) Borrower has valid defenses, claims or offsets (whether at law, in equity or
by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from Borrower, (vi) the creation, performance or repayment of the
Guaranteed Obligations (or the execution, delivery and performance of any
document or instrument representing part of the Guaranteed Obligations or
executed in connection with the Guaranteed Obligations or given to secure the
repayment of the Guaranteed Obligations) is illegal, uncollectible or
unenforceable, or (vii) the Note, the Pledge Agreement, the Loan Agreement or
any of the other Loan Documents have been forged or otherwise are irregular or
not genuine or authentic, it being agreed that Guarantors shall remain liable
hereon regardless of whether Borrower or any other Person be found not liable on
the Guaranteed Obligations or any part thereof for any reason.

 

Section 2.5      Release of Obligors. Any full or partial release of the
liability of Borrower for the Guaranteed Obligations or any part thereof, or of
any co-guarantors, or of any other Person now or hereafter liable, whether
directly or indirectly, jointly, severally, or jointly and severally, to pay,
perform, guarantee or assure the payment of the Guaranteed Obligations, or any
part thereof, it being recognized, acknowledged and agreed by each Guarantor
that such Guarantor may be required to pay the Guaranteed Obligations in full
without assistance or support from any other Person, and no Guarantor has been
induced to enter into this Guaranty on the basis of a contemplation, belief,
understanding or agreement that other Persons (including Borrower) will be
liable to pay or perform the Guaranteed Obligations or that Lender will look to
other Persons (including Borrower) to pay or perform the Guaranteed Obligations.

 

 -8-Guaranty of Recourse Obligations

 

 

Section 2.6       Other Collateral. The taking or accepting of any other
security, collateral or guaranty, or other assurance of payment, for all or any
part of the Guaranteed Obligations.

 

Section 2.7       Release of Collateral. Any release, surrender, exchange,
subordination, deterioration, waste, loss or impairment (including, without
limitation, negligent, willful, unreasonable or unjustifiable impairment) of any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Guaranteed Obligations,
subject, however, to the terms of Section 1.10 hereof.

 

Section 2.8       Care and Diligence. The failure of Lender or any other party
to exercise diligence or reasonable care in the preservation, protection,
enforcement, sale or other handling or treatment of all or any part of any
collateral, property or security, including, but not limited to, any neglect,
delay, omission, failure or refusal of Lender (i) to take or prosecute any
action for the collection of any of the Guaranteed Obligations, or (ii) to
foreclose, or initiate any action to foreclose, or, once commenced, prosecute to
completion any action to foreclose upon any security therefor, or (iii) to take
or prosecute any action in connection with any instrument or agreement
evidencing or securing all or any part of the Guaranteed Obligations.

 

Section 2.9       Unenforceability. The fact that any collateral, security,
security interest or lien contemplated or intended to be given, created or
granted as security for the repayment of the Guaranteed Obligations, or any part
thereof, shall not be properly perfected or created, or shall prove to be
unenforceable or subordinate to any other security interest or lien, it being
recognized and agreed by each Guarantor that such Guarantor is not entering into
this Guaranty in reliance on, or in contemplation of the benefits of, the
validity, enforceability, collectability or value of any of the collateral for
the Guaranteed Obligations.

 

Section 2.10     Offset. Any existing or future right of offset, claim or
defense of Borrower against Lender, or any other party, or against payment of
the Guaranteed Obligations, whether such right of offset, claim or defense
arises in connection with the Guaranteed Obligations (or the transactions
creating the Guaranteed Obligations) or otherwise.

 

Section 2.11     Merger. The reorganization, merger or consolidation of any one
of the Individual Owners or Borrower into or with any other Person.

 

Section 2.12    Preference. Any payment by Borrower to Lender is held to
constitute a preference under the Bankruptcy Code or for any reason Lender is
required to refund such payment or pay such amount to Borrower or to any other
Person.

 

Section 2.13     Other Actions Taken or Omitted. Any other action taken or
omitted to be taken with respect to the Loan Documents, the Guaranteed
Obligations or the security and collateral therefor, whether or not such action
or omission prejudices Guarantors or increases the likelihood that Guarantors
will be required to pay the Guaranteed Obligations pursuant to the terms hereof,
it being the unambiguous and unequivocal intention of Guarantors that such
Guarantors shall be obligated to pay the Guaranteed Obligations when due,
notwithstanding any occurrence, circumstance, event, action or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, which obligation shall be deemed satisfied
only upon the full and final payment and satisfaction of the Guaranteed
Obligations.

 

 -9-Guaranty of Recourse Obligations

 

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES

 

To induce Lender to enter into the Loan Documents and to extend credit to
Borrower, each Guarantor represents and warrants to Lender as follows:

 

Section 3.1      Benefit. Each Guarantor is an Affiliate of Borrower, is the
owner of a direct or indirect interest in Borrower and has received, or will
receive, direct or indirect benefit from the making of this Guaranty with
respect to the Guaranteed Obligations.

 

Section 3.2       Familiarity and Reliance. Each Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all collateral intended to
be created as security for the payment of the Note or Guaranteed Obligations;
however, such Guarantor is not relying on such financial condition or the
collateral as an inducement to enter into this Guaranty.

 

Section 3.3       No Representation By Lender. Neither Lender nor any other
party has made any representation, warranty or statement to any Guarantor in
order to induce such Guarantor to execute this Guaranty.

 

Section 3.4       Each Guarantor’s Financial Condition. As of the date hereof,
and after giving effect to this Guaranty and the contingent obligation evidenced
hereby, each Guarantor (a) is and intends to remain solvent, (b) has and intends
to have assets which, fairly valued, exceed its obligations, liabilities
(including contingent liabilities) and debts, and (c) has and intends to have
property and assets sufficient to satisfy and repay its obligations and
liabilities, including the Guaranteed Obligations.

 

Section 3.5      Legality. The execution, delivery and performance by each
Guarantor of this Guaranty and the consummation of the transactions contemplated
hereunder do not and will not contravene or conflict with any law, statute or
regulation whatsoever to which such Guarantor is subject, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the breach of, any indenture,
mortgage, charge, lien, contract, agreement or other instrument to which such
Guarantor is a party or which may be applicable to such Guarantor. This Guaranty
is a legal and binding obligation of each Guarantor and is enforceable against
such Guarantor in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to the enforcement of
creditors’ rights.

 

 -10-Guaranty of Recourse Obligations

 

 

Section 3.6        No Plan Assets. Neither Guarantor sponsors, is obligated to
contribute to, or is itself an “employee benefit plan,” as defined in Section
3(3) of ERISA, subject to Title I of ERISA, and none of the assets of either
Guarantor constitutes or will, during any period when the Loan remains
outstanding, constitute “plan assets” of one or more such plans within the
meaning of 29 C.F.R. Section 2510.3-101. In addition, (a) neither Guarantor is a
“governmental plan” within the meaning of Section 3(32) of ERISA and (b)
transactions by or with Guarantor are not subject to any state statute
regulating investments of, or fiduciary obligations with respect to,
governmental plans. As of the date hereof, neither any of the Guarantors, nor
any member of a “controlled group of corporations” (within the meaning of
Section 414 of the Code) maintains, sponsors or contributes to a “defined
benefit plan” (within the meaning of Section 3(35) of ERISA) or a “multiemployer
pension plan” (within the meaning of Section 3(37)(A) of ERISA).

 

Section 3.7      ERISA. Neither Guarantor shall engage in any transaction, other
than a transaction contemplated hereunder, which would cause any obligation, or
action taken or to be taken, hereunder (or the exercise by Lender of any of its
rights under the Note, the Loan Agreement or the other Loan Documents) to be a
non-exempt prohibited transaction under ERISA.

 

Section 3.8      Survival. All representations and warranties made by each
Guarantor herein shall survive the execution hereof.

 

ARTICLE 4
SUBORDINATION OF CERTAIN INDEBTEDNESS

 

Section 4.1       Subordination of All Guarantor Claims. As used herein, the
term “Guarantor Claims” shall mean all debts and liabilities of Borrower to any
one or both of the Guarantors, whether such debts and liabilities now exist or
are hereafter incurred or arise, and whether the obligations of Borrower thereon
be direct, contingent, primary, secondary, several, joint and several, or
otherwise, and irrespective of whether such debts or liabilities be evidenced by
note, contract, open account, or otherwise, and irrespective of the Person or
Persons in whose favor such debts or liabilities may, at their inception, have
been, or may hereafter be, created, or the manner in which they have been, or
may hereafter be, acquired by the applicable Guarantor or Guarantors. The
Guarantor Claims shall include, without limitation, all rights and claims of any
one or both of the Guarantors against Borrower (arising as a result of
subrogation or otherwise) as a result of payment of all or a portion of the
Guaranteed Obligations by any Guarantor or the Guarantors. So long as any
portion of the Obligations or the Guaranteed Obligations remain outstanding, no
Guarantor shall receive or collect, directly or indirectly, from Borrower or any
other Person obligated to Lender any amount upon the Guarantor Claims.

 

Section 4.2       Claims in Bankruptcy. In the event of any receivership,
bankruptcy, reorganization, arrangement, debtor’s relief or other insolvency
proceeding involving any Guarantor as a debtor, Lender shall have the right to
prove its claim in any such proceeding so as to establish its rights hereunder
and receive directly from the receiver, trustee or other court custodian
dividends and payments which would otherwise be payable upon Guarantor Claims.
Each Guarantor hereby assigns such dividends and payments to Lender. Should
Lender receive, for application against the Guaranteed Obligations, any dividend
or payment which is otherwise payable to any Guarantor and which, as between
Borrower and any one or both of the Guarantors, shall constitute a credit
against the Guarantor Claims, then, upon payment to Lender in full of the
Guaranteed Obligations or, if earlier, upon consummation of a Permitted Direct
Assumption in accordance with Section 7.1 of the Loan Agreement, such Guarantor
shall become subrogated to the rights of Lender to the extent that such payments
to Lender on the Guarantor Claims have contributed toward the liquidation of the
Guaranteed Obligations, and such subrogation shall be with respect to that
proportion of the Guaranteed Obligations which would have been unpaid if Lender
had not received dividends or payments upon the Guarantor Claims.

 

 -11-Guaranty of Recourse Obligations

 

 

Section 4.3       Payments Held in Trust. Notwithstanding anything to the
contrary contained in this Guaranty, in the event that any Guarantor should
receive any funds, payments, claims and/or distributions which are prohibited by
this Guaranty, such Guarantor agrees to hold in trust for Lender an amount equal
to the amount of all funds, payments, claims and/or distributions so received
and not previously paid to Lender, and agrees that it shall have absolutely no
dominion over the amount of such funds, payments, claims and/or distributions so
received except to pay such funds, payments, claims and/or distributions
promptly to Lender, and such Guarantor covenants promptly to pay the same to
Lender.

 

Section 4.4       Liens Subordinate. Each Guarantor agrees that any liens,
security interests, judgment liens, charges or other encumbrances upon the
assets of Borrower securing payment of the Guarantor Claims shall be and remain
inferior and subordinate to any liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guaranteed Obligations, regardless of whether such encumbrances in favor of any
Guarantor or Lender presently exist or are hereafter created or attach. Without
the prior written consent of Lender, so long as both (a) any portion of the Debt
shall be outstanding and (b) a Permitted Direct Assumption shall not have been
consummated in accordance with the Loan Agreement, then no Guarantor shall (i)
exercise or enforce any creditor’s rights it may have against Borrower, or (ii)
foreclose, repossess, sequester or otherwise take steps or institute any action
or proceedings (judicial or otherwise, including, without limitation, the
commencement of, or the joinder in, any liquidation, bankruptcy, rearrangement,
debtor’s relief or insolvency proceeding) to enforce any liens, mortgages, deeds
of trust, security interests, collateral rights, judgments or other encumbrances
on the assets of Borrower held by any Guarantor.

 

ARTICLE 5
COVENANTS

 

Section 5.1       Definitions. As used in this Article 5, the following terms
shall have the respective meanings set forth below:

 

(a)       “GAAP” shall mean generally accepted accounting principles,
consistently applied.

 

(b)       “Net Worth” shall mean, as of a given date, (i) a Person’s total
assets as of such date, including Uncalled Commitments, and for the purposes of
determining Net Worth adding accumulated depreciation and amortization to the
value of such assets (without regard to the Properties or any equity therein)
less (ii) such Person’s total liabilities as of such date, determined in
accordance with GAAP, exclusive of any liability under the Loan Documents, the
Mortgage Loan Documents, and, for avoidance of doubt, treating the arrangements
with Brookfield Strategic Real Estate Partners II Hospitality REIT II LLC and
W2007 Equity Inns Senior Mezz, LLC as equity and not debt.

 

 -12-Guaranty of Recourse Obligations

 

 

Section 5.2       Covenants. Until all of the Obligations and the Guaranteed
Obligations have been paid in full or, if earlier, the occurrence of any of the
events described in Section 1.10(b)-(e) that limits or releases Guarantor’s
liability from and after any such events, Guarantors shall maintain an aggregate
Net Worth of not less than $250,000,000 (exclusive of its direct or indirect
interest in the Collateral and Property and excluding accumulated depreciation
and amortization) and $500,000,000 (inclusive of its direct or indirect interest
in the Collateral and Property, but excluding accumulated depreciation and
amortization) (the “Net Worth Threshold”).

 

Section 5.3       Prohibited Transactions. Each Guarantor shall not, at any time
while a default in the payment of the Guaranteed Obligations has occurred and is
continuing, either (i) enter into or effectuate any transaction with any
Affiliate of Guarantor that would reduce any Guarantor’s Net Worth below the Net
Worth Threshold (including the payment of any dividend or distribution to a
shareholder, or the redemption, retirement, purchase or other acquisition for
consideration of any stock or other ownership interest in such Guarantor) or
(ii) sell, pledge, mortgage or otherwise transfer to any Affiliate of Guarantor
any of such Guarantor’s assets, or any interest therein that would reduce any
Guarantor’s Net Worth below the Net Worth Threshold.

 

Section 5.4       Financial Statements. Parent Guarantor shall deliver to
Lender:

 

(a)       within 120 days after the end of each Fiscal Year of Parent
Guarantor’s operations, audited consolidated financial statements of Parent
Guarantor, certified by an Independent Accountant in accordance with GAAP,
covering the Properties on a combined basis with all other properties of the
consolidated group for such Fiscal Year, including a consolidated balance sheet
as of the end of such Fiscal Year and a consolidated statement of operations,
which shall be accompanied by an Officer’s Certificate in the form required
pursuant to Section 4.9.2(a) of the Loan Agreement (it being acknowledged that a
copy of the annual audit report filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements);

 

(b)       within 90 days after the end of each fiscal quarter of Parent
Guarantor, consolidated financial statements, together with a certificate of the
Parent Guarantor and the OP Guarantor certifying that, to the best of signer’s
knowledge, such quarterly financial statements fairly present the financial
condition and results of the operations of such Guarantor in a manner consistent
with GAAP (subject to year-end adjustments) (it being acknowledged that a copy
of the quarterly financial report filed by the Parent Guarantor with the
Securities and Exchange Commission shall satisfy the foregoing requirements);
and

 

(c)       10 Business Days after request by Lender, such other financial
information with respect to Parent Guarantor as Lender may reasonably request.

 

 -13-Guaranty of Recourse Obligations

 

 

ARTICLE 6
MISCELLANEOUS

 

Section 6.1       Waiver. No failure to exercise, and no delay in exercising, on
the part of Lender, any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right. The rights of Lender
hereunder shall be in addition to all other rights provided by law. No
modification or waiver of any provision of this Guaranty, nor any consent to any
departure therefrom, shall be effective unless in writing and no such consent or
waiver shall extend beyond the particular case and purpose involved. No notice
or demand given in any case shall constitute a waiver of the right to take other
action in the same, similar or other instances without such notice or demand.

 

Section 6.2       Notices. All notices, demands, requests, consents, approvals
or other communications (any of the foregoing, a “Notice”) required, permitted
or desired to be given hereunder shall be in writing and shall be sent by
telefax (with answer back acknowledged) or by registered or certified mail,
postage prepaid, return receipt requested, or delivered by hand or by reputable
overnight courier, addressed to the party to be so notified at its address
hereinafter set forth, or to such other address as such party may hereafter
specify in accordance with the provisions of this Section 6.2. Any Notice shall
be deemed to have been received: (a) three (3) days after the date such Notice
is mailed, (b) on the date of sending by telefax if sent during business hours
on a Business Day (otherwise on the next Business Day), (c) on the date of
delivery by hand if delivered during business hours on a Business Day (otherwise
on the next Business Day), and (d) on the next Business Day if sent by an
overnight commercial courier, in each case addressed to the parties as follows:

 

If to Lender:

Morgan Stanley Mortgage Capital Holdings LLC

1585 Broadway, 25th Floor

New York, New York 10036

Attention: George Kok

 

and to:

Citigroup Global Markets Realty Corp.

388 Greenwich Street

6th Floor

New York, New York 10013

Attention: Ana Rosu Marmann

Facsimile No.: (646) 328-2938

 

and to:

Deutsche Bank AG, New York Branch

60 Wall Street, 10th Floor

New York, NY 10005

Attention: General Counsel

Facsimile No. (646) 736-5721

 

 -14-Guaranty of Recourse Obligations

 

 

and to:

Deutsche Bank AG, New York Branch

60 Wall Street, 10th Floor

New York, NY 10005

Attention: Robert W. Pettinato, Jr.

Facsimile No. (212) 797-4489

 

and to:

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention: General Counsel

Email: joe.osborne@gs.com

 

and to:

Goldman Sachs Mortgage Company

200 West Street

New York, New York 10282

Attention: J. Theodore Borter and Miriam Wheeler

Email: ted.borter@gs.com and miriam.wheeler@gs.com

 

and to:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Thomas N. Cassino

Facsimile No.: (212) 834-6029

 

with a copy to:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Nancy Alto

Facsimile No.: (917) 546-2564

 

and to:

Cadwalader, Wickersham & Taft LLP

227 West Trade Street, Suite 2400

Charlotte, NC 28202

Attention: Holly M. Chamberlain

Facsimile No.: (704) 348-5200

E-mail: holly.chamberlain@cwt.com

 

If to Guarantors:

c/o Hospitality Investors Trust, Inc.,

3950 University Drive

Fairfax, Virginia 22030

Attention: General Counsel

 

with a copy to:

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, New York 10006

Attention: Michael Weinberger, Esq.

Facsimile No. (212) 693-9649

 

 -15-Guaranty of Recourse Obligations

 

 

Any party may change the address to which any such Notice is to be delivered by
furnishing ten (10) days’ written notice of such change to the other parties in
accordance with the provisions of this Section 6.2. Notices shall be deemed to
have been given on the date set forth above, even if there is an inability to
actually deliver any Notice because of a changed address of which no Notice was
given or there is a rejection or refusal to accept any Notice offered for
delivery. Notice for any party may be given by its respective counsel.
Additionally, Notice from Lender may also be given by Servicer.

 

Section 6.3      Governing Law; Jurisdiction; Service of Process. (a) THIS
GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, AND MADE BY EACH GUARANTOR AND
ACCEPTED BY LENDER IN THE STATE OF NEW YORK, AND THE PROCEEDS OF THE NOTE WERE
DISBURSED FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A
SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION
RELATED HERETO, AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY
OF THE FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS
GUARANTY AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO PRINCIPLES OF
CONFLICT OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA. TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION
GOVERNS THIS GUARANTY AND/OR THE OTHER LOAN DOCUMENTS, AND THIS GUARANTY AND THE
OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW.

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR ANY GUARANTOR ARISING
OUT OF OR RELATING TO THIS GUARANTY MAY, AT LENDER’S OPTION, BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT
TO SECTION 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND EACH GUARANTOR
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN
ANY SUIT, ACTION OR PROCEEDING. EACH GUARANTOR DOES HEREBY DESIGNATE AND
APPOINT:

 

CORPORATION SERVICE COMPANY

1180 AVENUE OF THE AMERICAS, SUITE 210

NEW YORK, NY 10036-84011

 

 -16-Guaranty of Recourse Obligations

 

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND EACH GUARANTOR AGREES THAT
SERVICE OF PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID
SERVICE MAILED OR DELIVERED TO SUCH GUARANTOR IN THE MANNER PROVIDED HEREIN
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON SUCH
GUARANTOR IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE OF NEW YORK. EACH
GUARANTOR (I) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS
AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE
A SUBSTITUTE AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH
SUBSTITUTE AGENT AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR
SERVICE OF PROCESS AND WHICH SUBSTITUTE AGENT SHALL BE THE SAME AGENT DESIGNATED
BY BORROWER UNDER THE LOAN AGREEMENT), AND (III) SHALL PROMPTLY DESIGNATE SUCH A
SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW
YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR. NOTHING CONTAINED HEREIN SHALL
AFFECT THE RIGHT OF LENDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW
OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY GUARANTOR IN
ANY OTHER JURISDICTION.

 

Section 6.4      Invalid Provisions. If any provision of this Guaranty is held
to be illegal, invalid, or unenforceable under present or future laws effective
during the term of this Guaranty, such provision shall be fully severable and
this Guaranty shall be construed and enforced as if such illegal, invalid or
unenforceable provision had never comprised a part of this Guaranty, and the
remaining provisions of this Guaranty shall remain in full force and effect and
shall not be affected by the illegal, invalid or unenforceable provision or by
its severance from this Guaranty, unless such continued effectiveness of this
Guaranty, as modified, would be contrary to the basic understandings and
intentions of the parties as expressed herein.

 

Section 6.5      Amendments. This Guaranty may be amended only by an instrument
in writing executed by the party(ies) against whom such amendment is sought to
be enforced.

 

Section 6.6       Parties Bound; Assignment. This Guaranty shall be binding upon
and shall inure to the benefit of the parties hereto and their respective
successors, permitted assigns, heirs and legal representatives. Lender shall
have the right to assign or transfer its rights under this Guaranty in
connection with any assignment of the Loan and the Loan Documents. Any assignee
or transferee of Lender shall be entitled to all the benefits afforded to Lender
under this Guaranty. No Guarantor shall have the right to assign or transfer its
rights or obligations under this Guaranty without the prior written consent of
Lender, and any attempted assignment without such consent shall be null and
void.

 

Section 6.7      Headings. Section headings are for convenience of reference
only and shall in no way affect the interpretation of this Guaranty.

 

 -17-Guaranty of Recourse Obligations

 

 

Section 6.8      Recitals. The recitals and introductory paragraphs hereof are a
part hereof, form a basis for this Guaranty and shall be considered prima facie
evidence of the facts and documents referred to therein.

 

Section 6.9       Counterparts. To facilitate execution, this Guaranty may be
executed in as many counterparts as may be convenient or required. It shall not
be necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single instrument. It shall not
be necessary in making proof of this Guaranty to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto. Any signature page to any counterpart may be
detached from such counterpart without impairing the legal effect of the
signatures thereon and thereafter attached to another counterpart identical
thereto except having attached to it additional signature pages.

 

Section 6.10     Rights and Remedies. If any Guarantor becomes liable for any
indebtedness owing by Borrower to Lender, by endorsement or otherwise, other
than under this Guaranty, such liability shall not be in any manner impaired or
affected hereby and the rights of Lender hereunder shall be cumulative of any
and all other rights that Lender may ever have against Guarantor. The exercise
by Lender of any right or remedy hereunder or under any other instrument, or at
law or in equity, shall not preclude the concurrent or subsequent exercise of
any other right or remedy.

 

Section 6.11     Entirety. THIS GUARANTY EMBODIES THE FINAL, ENTIRE AGREEMENT OF
GUARANTORS AND LENDER WITH RESPECT TO GUARANTORS’ GUARANTY OF THE GUARANTEED
OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, RELATING TO THE
SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTORS AND LENDER AS A
FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND NO COURSE OF
DEALING BETWEEN GUARANTORS AND LENDER, NO COURSE OF PERFORMANCE, NO TRADE
PRACTICES AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY. THERE
ARE NO ORAL AGREEMENTS BETWEEN GUARANTORS AND LENDER.

 

Section 6.12     Waiver of Right To Trial By Jury. EACH GUARANTOR AND LENDER
EACH HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY
JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
PLEDGE AGREEMENT, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY EACH GUARANTOR AND
LENDER AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS
TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EACH PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER PARTIES.

 

 -18-Guaranty of Recourse Obligations

 

 

Section 6.13     Cooperation. Each Guarantor acknowledges that Lender and its
successors and assigns may (i) sell this Guaranty, the Note and the other Loan
Documents to one or more investors as a whole loan, (ii) participate the Loan
secured by this Guaranty to one or more investors, (iii) deposit this Guaranty,
the Note and the other Loan Documents with a trust, which trust may sell
certificates to investors evidencing an ownership interest in the trust assets,
or (iv) otherwise sell the Loan or one or more interests therein to investors
(the transactions referred to in clauses (i) through (iv) are hereinafter each
referred to as “Secondary Market Transaction”). Subject to the terms, conditions
and limitations set forth in the Loan Agreement, each Guarantor shall at no cost
to any Guarantor, cooperate with Lender in effecting any such Secondary Market
Transaction, shall cooperate to implement all requirements imposed by any of the
Rating Agencies involved in any Secondary Market Transaction and shall provide
(or cause Borrower to provide) such information and materials as may be required
or necessary pursuant to Article 9 of the Loan Agreement (on and subject to the
same terms and conditions of such Article 9.

 

Section 6.14     Reinstatement in Certain Circumstances. If at any time any
payment of the principal of or interest under the Note or any other amount
payable by Borrower under the Loan Documents is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy or reorganization of
Borrower or otherwise, Guarantors’ obligations hereunder with respect to such
payment shall be reinstated as though such payment had been due but not made at
such time.

 

Section 6.15     Exculpation of Certain Persons. Notwithstanding anything to the
contrary contained in this Guaranty or any other Loan Document, no direct or
indirect shareholder, partner, member, principal, Affiliate (other than
Borrower), employee, officer, trustee, director, agent or other representative
of a Guarantor and/or of any of its Affiliates (each, a “Related Party”) shall
have any personal liability for, nor be joined as party to, any action with
respect to payment, performance or discharge of any covenants, obligations, or
undertakings of any Guarantor under this Guaranty, and by acceptance hereof,
Lender for itself and its successors and assigns irrevocably waives any and all
right to sue for, seek or demand any such damages, money judgment, deficiency
judgment or personal judgment against any Related Party under or by reason of or
in connection with this Guaranty; except that any Related Party that is a party
to any Loan Document or any other separate written guaranty, indemnity or other
agreement given by such Related Party in connection with the Loan shall remain
fully liable therefor and the foregoing provisions shall not operate to limit or
impair the liabilities and obligations of such Related Parties or the rights and
remedies of the Lender thereunder.

 

Section 6.16     Gender; Number; General Definitions. Unless the context clearly
indicates a contrary intent or unless otherwise specifically provided herein,
(a) words used in this Guaranty may be used interchangeably in the singular or
plural form, (b) any pronouns used herein shall include the corresponding
masculine, feminine or neuter forms, (c) the word “Borrower” shall mean
“Borrower and any subsequent owner or owners of the Collateral or any part
thereof or interest therein”, (d) the word “Lender” shall mean “Lender and any
subsequent holder of the Note”, (e) the word “Note” shall mean “the Note and any
other evidence of indebtedness secured by the Loan Agreement”, (f) the word
“Collateral” shall include any portion of the collateral pledged for the Loan
and any interest therein, and (g) the phrases “attorneys’ fees”, “legal fees”
and “counsel fees” shall include any and all attorneys’, paralegal and law clerk
fees and disbursements, including, but not limited to, fees and disbursements at
the pre-trial, trial and appellate levels, incurred or paid by Lender in
protecting its interest in the Collateral and/or in enforcing its rights
hereunder.

 

 -19-Guaranty of Recourse Obligations

 

 

Section 6.17     Joint and Several. The obligations of each Guarantor hereunder
are joint and several.

 

Section 6.18    Certain Tennessee State Specific Provisions. Section 1.9 of this
Guaranty is hereby amended by incorporating the following new language thereto:

 

In addition, Guarantor waives (a) all Tennessee statutory defenses, including,
without limitation, the rights and benefits of (i) T.C.A. § 47-12-101 (notice
requiring creditor to sue – creditors inaction) and (ii) T.C.A. § 47-3-118(f)
(action to enforce obligation of a party to pay must be commenced within six (6)
years after due date), and (b) all common law defenses to suretyship and
impairment of collateral.

 

Section 6.19     Certain California State Specific Provisions. In the event of
any inconsistencies between the other terms and conditions of this Agreement and
this Section 6.18, the terms and conditions of this 6.18 shall control and be
binding. In the event that (and only in the event that) any court of competent
jurisdiction determines that, notwithstanding the terms and provisions of
Section 5.3 hereof, the laws of the State of California shall govern in any
respect the interpretation or enforcement of all or any portion of this
Guaranty, then the following terms and provisions of this Section 6.18 shall
apply:

 

(a)       Modifications to Loan and Loan Documents. Guarantor agrees that Lender
may do any of the following without affecting the enforceability of this
Guaranty or the other Loan Documents: (A) take or release additional security
for any obligation in connection with the Loan Documents; (B) discharge or
release (by judicial or nonjudicial foreclosure, acceptance of a deed in lieu of
foreclosure or otherwise) any Person or Persons liable under the Loan Documents;
(C) accept or make compositions or other arrangements or file or refrain from
filing a claim in any bankruptcy proceeding of Borrower or any guarantor of
Borrower’s obligations under the Loan Documents or any pledgor of collateral for
any Person’s obligations to Lender; and (D) credit payments in such manner and
order of priority to principal, interest or other obligations as Lender may
determine in accordance with the terms of the Loan Documents.

 

(b)       Waivers.

 

(i)       Guarantor agrees that Lender’s right to enforce this Guaranty is
absolute and is not contingent upon the genuineness, validity or enforceability
of any of the Loan Documents. Guarantor waives all benefits and defenses it may
have under California Civil Code Section 2810 and agrees that Lender’s rights
under this Guaranty shall be enforceable even if Borrower had no liability at
the time of execution of the Loan Documents or later ceases to be liable.

 

 -20-Guaranty of Recourse Obligations

 

 

(ii)       Guarantor waives all benefits and defenses it may have under
California Civil Code Section 2809 and agrees that Lender’s rights under the
Loan Documents will remain enforceable even if the amount secured by the Loan
Documents is larger in amount and more burdensome than that for which Borrower
is responsible. The enforceability of the Guaranty against Guarantor shall
continue until all sums due under the Loan Documents have been paid in full and
shall not be limited or affected in any way by any impairment or any diminution
or loss of value of any security or collateral for Borrower’s obligations under
the Loan Documents, from whatever cause, the failure of any security interest in
any such security or collateral or any disability or other defense of Borrower
or any guarantor of Borrower’s obligations under the Loan Documents, any other
pledgor of collateral for any Person’s obligations to Lender or any other Person
in connection with the Loan.

 

(iii)       Guarantor waives all benefits and defenses it may have under
California Civil Code Sections 2845, 2849 and 2850 (subject to Section 1.10 of
this Guaranty), including, without limitation, the right to require Lender to
(i) proceed against Borrower or any guarantor of Borrower’s obligations under
the Loan Documents, any other pledgor of collateral for any Person’s obligations
to Lender or any other Person in connection with the Loan, (ii) proceed against
or exhaust any other security or collateral Lender may hold, or (iii) pursue any
other right or remedy for Borrower’s benefit, and agree that Lender may exercise
its rights under this Guaranty or may foreclose against the Property without
taking any action against Borrower or any guarantor of Borrower’s obligations
under the Loan Documents, any pledgor of collateral for any Person’s obligations
to Lender or any other Person in connection with the Loan, and without
proceeding against or exhausting any security or collateral Lender holds.

 

(iv)       Guarantor, as a guarantor or surety, waives diligence and all
demands, protests, presentments and notices of protest, dishonor, nonpayment and
acceptance of the Loan Documents.

 

(v)       Guarantor waives all rights and defenses that are or may become
available to the guarantor or other surety by reason of California Civil Code
Sections 2787 to 2855, inclusive, subject to Section 1.10 of this Guaranty.

 

(c)       Guarantor Informed of Borrower’s Condition. Guarantor acknowledges
that it has had an opportunity to review the Loan Documents, the value of the
security under the Loan Documents and the financial condition of Borrower and
the ability of Borrower to satisfy its obligations to Lender. Guarantor agrees
to keep itself fully informed of all aspects of the financial condition of
Borrower and of the performance of Borrower to Lender and agrees that Lender has
no duty to disclose to Guarantor any information pertaining to Borrower or any
security for the obligations of Borrower under the Loan Documents.

 

(d)       Subrogation. Guarantor waives its rights under California Civil Code
Sections 2847, 2848 and 2849 to the extent not inconsistent with Section 1.10 of
this Guaranty.

 

 -21-Guaranty of Recourse Obligations

 

 

Section 6.20     Certain Texas State Specific Provisions. Guarantor hereby
expressly waives: (i) any right to revoke this Guaranty with respect to the
Guaranteed Obligations; (ii) any right to require Lender to do any of the
following before Guarantor is obligated to pay or perform the Guaranteed
Obligations or before Lender may proceed against Guarantor: (A) sue or exhaust
remedies against Borrower or any other Person liable for the Guaranteed
Obligations or any portion thereof; (B) sue on an accrued right of action in
respect of any of the Guaranteed Obligations or bring any other action, exercise
any other right, or exhaust any other remedy; or (C) enforce rights against
Borrower’s assets or the collateral pledged by Borrower to secure the Guaranteed
Obligations; (iii) any right relating to the timing, manner or conduct of
Lender’s enforcement of rights against Borrower’s assets or the collateral
pledged by Borrower to secure the Guaranteed Obligations; (iv) if Guarantor and
Borrower (or any other Person) have each pledged assets to secure the Guaranteed
Obligations, any right to require Lender to proceed first against collateral
pledged by Borrower (or any other Person) before proceeding against the
collateral pledged by Guarantor; (v) other than as provided for in this Guaranty
or the Loan Documents, promptness, diligence, notice of any Event of Default,
notice of nonpayment or nonperformance, notice of acceleration or intent to
accelerate, demand for payment (although Lender may, but shall have no
obligation to, make demand for payment), acceptance or notice of acceptance of
this Guaranty, presentment, notice of protest, notice of dishonor, notice of the
incurring by Borrower of additional indebtedness, notice of any suit or other
action by Lender against Borrower or any other Person, any notice to any Person
liable for the obligation which is the subject of the suit or action, and all
other notices and demands with respect to the Guaranteed Obligations and this
Guaranty; and (vi) each of the foregoing rights or defenses, regardless of
whether they arise under (A) Rule 31 of the Texas Rules of Civil Procedure, (B)
Section 17.001 of the Texas Civil Practice and Remedies Code, (C) Chapter 34 of
the Texas Business and Commerce Code, or (D) any other statute or law, common
law, in equity, under contract or otherwise, or under any amendments,
recodifications, supplements or any successor statute or law of or to any such
statute or law; and (vii) subject to Section 10.1 of the Loan Agreement, any and
all rights under Sections 51.003, 51.004 and 51.005 of the Texas Property Code,
and under any amendments, recodifications, supplements or any successor statute
or law of or to any such statute or law.

 

Section 6.21     Certain Connecticut State Specific Provisions. To induce Lender
to enter into the commercial loan transaction evidenced by the Loan Agreement
and other Loan Documents, Guarantor agrees that this is a “commercial
transaction” as defined in Section 52-278(a) of the Connecticut General
Statutes, as amended, and Guarantor waives any rights to notice and a hearing
under Sections 52-278a to 52-278n of the Connecticut General Statutes, as
amended, and authorizes Lender’s attorney to issue a writ for a prejudgment
remedy, including, but not limited to, garnishment, attachment, foreign
attachment and replevin, without securing a court order.

 

Section 6.22    Certain New Mexico State Specific Provisions. To the extent, if
at all, N.M. Stat. Ann. § 56-7-1 is applicable to any indemnification provisions
in this Guaranty, any agreement to indemnify any indemnitee in this Guaranty is
limited by the provisions of such statute.

 

[NO FURTHER TEXT ON THIS PAGE.]

 

 -22-Guaranty of Recourse Obligations

 

 

IN WITNESS WHEREOF, each Guarantor has executed this Guaranty as of the day and
year first above written.

 

Waiver of Appraisal Rights. The laws of South Carolina provide that in any real
estate foreclosure proceeding a defendant against whom a personal judgment is
taken or asked may within thirty days after the sale of the mortgaged property
apply to the court for an order of appraisal. The statutory appraisal value as
approved by the court would be substituted for the high bid and may decrease the
amount of any deficiency owing in connection with the transaction. THE
UNDERSIGNED HEREBY WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH
MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT
REGARDLESS OF ANY APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

THE UNDERSIGNED ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN NOTIFICATION
BEFORE THE TRANSACTION THAT A WAIVER OF APPRAISAL RIGHTS WAS REQUIRED IN
ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.

 

  GUARANTORS:       HOSPITALITY INVESTORS TRUST OPERATING PARTNERSHIP, L.P.,   a
Delaware limited partnership       By: /s/ Paul C. Hughes     Name: Paul C.
Hughes     Title: General Counsel and Secretary         HOSPITALITY INVESTORS
TRUST, INC., a Maryland corporation         By: /s/ Paul C. Hughes     Name:
Paul C. Hughes     Title: General Counsel and Secretary

 

 Signature PageGuaranty of Recourse Obligations

 